
	
		III
		109th CONGRESS
		2d Session
		S. RES. 595
		IN THE SENATE OF THE UNITED STATES
		
			September 30
			 (legislative day, September 29), 2006
			Mr. Domenici (for
			 himself, Mr. Bingaman,
			 Mrs. Boxer, and Mrs. Feinstein) submitted the following resolution;
			 which was referred to the Committee on
			 Energy and Natural Resources
		
		
			November 16, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the Lawrence Berkeley National
		  Laboratory as 1 of the premier science and research institutions of the world.
		  
	
	
		Whereas the Lawrence Berkeley National Laboratory was
			 founded on August 26, 1931, by Ernest Orlando Lawrence, winner of the 1939
			 Nobel Prize in physics for his invention of the cyclotron, a circular particle
			 accelerator that opened the door to modern high-energy physics;
		Whereas the belief of Mr. Lawrence that scientific
			 research is best done through teams of individuals with different fields of
			 expertise left a legacy that has yielded rich dividends for the United States
			 in basic knowledge and applied technology;
		Whereas that distinguished legacy of accomplishment
			 includes 10 Nobel Laureates associated with the Lawrence Berkeley National
			 Laboratory, and a dozen scientists of the Lawrence Berkeley National Laboratory
			 who have won the National Medal of Science;
		Whereas, in 2006, the Lawrence Berkeley National
			 Laboratory continues to be used to conduct research across a wide range of
			 scientific disciplines with key efforts in fundamental studies of the universe,
			 quantitative biology, nanoscience, new energy systems, environmental solutions,
			 and the use of integrated computing as a tool for discovery;
		Whereas scientists at the Lawrence Berkeley National
			 Laboratory discovered the revolutionary new truth of the accelerating expansion
			 of the universe, are pioneering the promising new scientific field of synthetic
			 biology, and are harnessing the secrets of the genome to help solve the grand
			 challenges of the world;
		Whereas, through those accomplishments and others,
			 including finding the antiproton, advancing energy efficiency and conservation
			 technologies, deciphering the photosynthetic process, pioneering the field of
			 nuclear medicine, and spearheading the development of alternative energy
			 sources, scientists of the Lawrence Berkeley National Laboratory have played a
			 critical role in advancing the world leadership of the United States in
			 fundamental and applied sciences;
		Whereas the national scientific user facilities of the
			 Lawrence Berkeley National Laboratory provide the highest level of scientific,
			 engineering, and technical support to thousands of scientists each year whose
			 published works continue to consistently enrich their respective research
			 fields;
		Whereas the newest user facility of the Lawrence Berkeley
			 National Laboratory, the Molecular Foundry, opened its doors on March 24, 2006,
			 to enable the design, synthesis, and characterization of nanoscale materials,
			 thereby opening the door to unimagined scientific and technological
			 advancements;
		Whereas the Advanced Light Source of the Lawrence Berkeley
			 National Laboratory is a national user facility that generates intense light
			 for scientific and technological research that, among other accomplishments,
			 has helped reveal how bacteria resist antibiotics, how inexpensive and
			 efficient solar cells can be fabricated, and how unique substances like
			 quasicrystals possess properties never before seen by humans;
		Whereas the National Center for Electron Microscopy of the
			 Lawrence Berkeley National Laboratory houses several of the most advanced
			 microscopes and tools for microcharacterization in the world, including the
			 One-Angstrom Microscope and the Spin Polarized Low-Energy Electron Microscope,
			 that allow scientists to gain a basic scientific understanding of new
			 energy-efficient materials, as well as to analyze the behavior of materials
			 such as magnets, superconductors, ceramics, and high-temperature alloys;
			 and
		Whereas the National Energy Research Scientific Computing
			 Center of the Lawrence Berkeley National Laboratory is the flagship scientific
			 computing facility for the Office of Science of the Department of Energy, and
			 is 1 of the largest facilities in the world that is devoted to providing
			 computational resources and expertise for basic scientific research: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 outstanding and unique role that the Lawrence Berkeley National Laboratory has
			 played over the past 75 years in the scientific and technological advancement
			 of the United States and the international community; and
			(2)congratulates the
			 dedicated past and present scientists and researchers who have worked at the
			 Lawrence Berkeley National Laboratory to make the institution 1 of the greatest
			 research resources in the world.
			
